Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 1 of 12 PageID 167




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MEGAN WILLIAMS,

          Plaintiff,

v.                                                            Case No. 8:19-cv-01872-T-30AEP

INTERNAL CREDIT SYSTEMS, INC.,
And TRIUMPH FIT INC.,

       Defendants.
________________________________________/

 DEFENDANT TRIUMPH FIT, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
  TO PLAINTIFF’S AMENDED COMPLAINT, AND CROSSCLAIMS AGAINST
                          DEFENDANTS

          COMES NOW, Defendant, TRIUMPH FIT, INC., through undersigned counsel and

files its Answer, Affirmative Defenses, and Crossclaim against INTERNAL CREDITS

SYSTEMS, INC., and answers Plaintiff, MEGAN WILLIAMS’, Amended Complaint (Dkt. 20)

as follows:

                                         Introduction

          1.     Denied.

                                   Jurisdiction and Venue

          2.     Admitted for jurisdictional purposes only.

          3.     Admitted for venue purposes only.

                                            Parties

          4.     Without knowledge, therefore denied.

          5.     Denied.

          6.     Without knowledge, therefore denied.

          7.     Without knowledge, therefore denied.



1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 2 of 12 PageID 168




          8.    Without knowledge, therefore denied.

          9.    Without knowledge, therefore denied.

          10.   Without knowledge, therefore denied.

          11.   Without knowledge, therefore denied.

          12.   Without knowledge, therefore denied.

          13.   Without knowledge, therefore denied.

          14.   Without knowledge, therefore denied.

          15.   Without knowledge, therefore denied.

          16.   Without knowledge, therefore denied.

          17.   Without knowledge, therefore denied.

          18.   Without knowledge, therefore denied.

          19.   Admitted.

          20.   Denied as phrased.

          21.   Denied.

          22.   Denied.

          23.   Denied.

          24.   Denied.

          25.   Denied.

          26.   Denied.

          27.   Denied.

          28.   Denied.

                                     Statements of Fact

          29.   Admitted.

          30.   Admitted

          31.   Denied.


1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 3 of 12 PageID 169




          32.   Denied.

          33.   Admitted

          34.   Without knowledge, therefore denied. Exbibit A speaks for itself.

          35.   Without knowledge, therefore denied. Exhibit A speaks for itself.

          36.    Denied as phrased.

          37.   Without knowledge, therefore denied.

          38.   Without knowledge, therefore denied.

          39.   Without knowledge, therefore denied.

          40.   Without knowledge, therefore denied.

          41.   Without knowledge, therefore denied.

          42.   Without knowledge, therefore denied. Exhibit B speaks for itself.

          43.   Without knowledge, therefore denied. Exhibit B speaks for itself.

          44.   Without knowledge, therefore denied.

          45.   Without knowledge, therefore denied.

          46.   Without knowledge, therefore denied.

          47.   Denied.

          48.   Without knowledge, therefore denied. Exhibit C speaks for itself.

          49.   Without knowledge, therefore denied. Exhibit C speaks for itself.

          50.   Denied.

          51.   Without knowledge, therefore denied.

          52.   Without knowledge, therefore denied.

          53.   Without knowledge, therefore denied.

          54.   Denied.

  Count 1: Violation of Fair Debt Collection Practices Act (“FDCPA”) as to Debt
                                   Collector 2



1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 4 of 12 PageID 170




          55.    Defendant, TRIUMPH FIT, INC., re-incorporates and re-alleges paragraphs 1

through 54 as if fully set forth herein.

          As Count 1 does not contain any allegations as to Defendant, TRIUMPH FIT, INC.,

all allegations in paragraphs 56 through 71, including all subparts, are hereby denied.

 Count 2: Violation of Florida Consumer Collection Practices Act (“FCCPA”) as to
                                 Debt Collector 2

          72.    Defendant, TRIUMPH FIT, INC., re-incorporates and re-alleges paragraphs 1

through 54 as if fully set forth herein.

          As Count 2 does not contain any allegations as to Defendant, TRIUMPH FIT, INC.,

all allegations in paragraphs 73 through 86, including all subparts, are hereby denied.

 Count 3: Violation of Florida Consumer Collection Practices Act (“FCCPA”) as to
                                 Debt Collector 1
     87.     Defendant, TRIUMPH FIT, INC., re-incorporates and re-alleges paragraphs 1

through 54 as if fully set forth herein.

          As Count 3 does not contain any allegations as to Defendant, TRIUMPH FIT, INC.,

all allegations in paragraphs 88 through 102, including all subparts, are hereby denied.

 Count 4: Violation of Florida Consumer Collection Practices Act (“FCCPA”) as to
                                   Debt Owner

          103.   Defendant, TRIUMPH FIT, INC., re-incorporates and re-alleges paragraphs 1

through 54 as if fully set forth herein.

          104.   Denied.

          105.   Denied.

          106.   Denied.

          107.   Denied.

          108.   Without knowledge as to the entirety of this allegation, including its subparts

(a-f); therefore denied.




1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 5 of 12 PageID 171




          109.   Denied.

          110.   Denied.

          111.   Denied.

          112.   Denied.

          113.   Denied.

          114.   Denied.

          115.   Denied.

          116.   Denied.

          117.   Denied.

          118.   Denied.

          119.   Without knowledge, therefore denied.

          120.   Denied.

                                 AFFIRMATIVE DEFENSES

          121.   As its First Affirmative Defense, Triumph states that no agency relationship

exists between ICS and Triumph so as to permit Plaintiff to hold Triumph viciously liable for

ICS’s actions.

          122.   As its Second Affirmative Defense, Triumph states that no agency relationship

exists between ABC and Triumph so as to permit Plaintiff to hold Triumph viciously liable

for ABC’s actions.

          123.   As its Third Affirmative Defense, Triumph states that Plaintiff’s injuries were

not proximately caused by Triumph or anyone with whom Triumph has an agency

relationship with, including ICS and ABC.

          124.   As its Fourth Affirmative Defense, Triumph states that the injuries

complained of were caused, in whole or in part, by non-parties, including Clayton and Myrick,

PLLC, an attorney in North Carolina, who sent Plaintiff a letter regarding the debt and may


1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 6 of 12 PageID 172




have had other communications with Plaintiff.

          125.   As its Fifth Affirmative Defense, Triumph states that any alleged violation of

the FCCPA by either Triumph or ICS was not intentional or knowing and was the result of

a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to

avoid such error.

          WHEREFORE, Defendant, TRIUMPH FIT, INC., requests that this honorable

Court, should it be determined that Plaintiff’s claim lacks justiciable issues of law or fact,

award Defendant, TRIUMPH FIT, INC., its reasonable attorney’s fees and costs pursuant to

section 559.772(2), Florida Statutes, and for any further relief this Court deems just or

proper.



                                CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was electronically filed and served by

electronic notification to all counsel listed on the Court’s CMECF system on this 7th day of

August, 2020.



                                      SYPRETT, MESHAD, P.A.
                                      1900 RINGLING BOULEVARD
                                      SARASOTA, FL 34236
                                      (941) 365-7171 / (941) 365-7923 FAX


                                      _____________________________________
                                      BEN SORRELL, ESQ.
                                      Florida Bar No. 0127208
                                      Attorneys for Defendant, Triumph Fit, Inc.




1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 7 of 12 PageID 173




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MEGAN WILLIAMS,

          Plaintiff,

v.                                                          Case No. 8:19-cv-01872-T-30AEP

INTERNAL CREDIT SYSTEMS, INC.;
ABC FINANCIAL SERVICES, INC.; and
TRIUMPH FIT INC.,

       Defendants.
________________________________________/

                TRIUMPH FIT, INC.’S CROSSCLAIM AGAINST
     INTERNAL CREDIT SYSTEMS, INC, AND ABC FINANCIAL SERVICES, INC.

          COMES        NOW,   Defendant/Cross-Plaintiff,   TRIUMPH     FIT,   INC.,   through

undersigned counsel, Pursuant to Rule 13(g) of the Federal Rules of Civil Procedure, and

hereby sues Defendants/Cross-Defendants, INTERNAL CREDIT SYSTEMS, INC., and ABC

FINANCIAL SERVICES, INC., and in support thereof, states the following:

                                         Introduction

          1.     This action is brought pursuant to Rule 13(g) of the Federal Rules of Civil

Procedure as it is a Crossclaim arising out of the same transaction or occurrence that is the

subject matter of the original action, specifically the underlying FCCPA claim. As the

underlying action mainly alleges that Triumph Fit, Inc. (“Triumph”) is vicariously liable for

the actions of Internal Credit Systems, Inc., (“ICS”), and ABC Financial Systems, Inc. (“ABC”)

Triumph hereby crossclaims for indemnity against ICS and ABC.

                                    Jurisdiction and Venue

          2.     This Court has jurisdiction pursuant to 28 U.S.C. § 1367(a) and Rule 13(g) of

the Federal Rules of Civil Procedure.



1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 8 of 12 PageID 174




          3.    Venue in this district is proper as the claims herein arise out of a contract

entered into within the Middle District.

                                            Parties

          4.    At all times material herein, Cross-Plaintiff Triumph was, and is, a Florida

Corporation duly authorized to transact business in the State of Florida. Triumph owns and

operates a franchise of Anytime Fitness gyms.

          5.    At all times material herein, Cross-Defendant ICS was, and is, a Florida

foreign corporation duly authorized to transact business in the State of Florida.

          6.    At all times material herein, Cross-Defendant ABC was, and is, a Florida

foreign corporation duly authorized to transact business in the State of Florida.

                                     Statement of Facts

          7.    On July 14, 2020, Plaintiff in the underlying action, MEGAN WILLIAMS, filed

a four count complaint alleging violations of the Federal Fair Debt Collection Practices Act

(“FDCPA”) and the Florida Consumer Collection Practices Act (“FCCPA”) emanating from a

debt owed to Triumph attributable to monthly charges for unpaid gym membership fees.

          8.    Counts I and II for violations of the FDCPA and FCCPA, respectively, are

alleged against ICS as debt collector.

          9.    Count III for violations of the FCCPA are alleged against ABC as debt collector.

          10.   Count IV against Triumph is mainly for vicarious liability emanating from the

alleged FCCPA violations of ICS and ABC.

          11.   On or about May 5, 2017, Triumph and ICS entered into a contract for

collection services (the “Contract”) related to unpaid gym membership fees. See Exhibit “A”.

          12.   Under the Contract, ICS agrees to conduct its collection efforts “within the

parameter[s] of existing federal, state and city laws and regulations.” See Exhibit “A”.

          13.   The Contract further requires ICS to indemnify and hold Triumph harmless


1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 9 of 12 PageID 175




“from and against any and all claims, damages, losses and actions resulting from or arising

out of [ICS’] efforts to collect-except, however, such as may be caused or arise out of negligence

or unauthorized acts on your part.” See Exhibit “A”.

          14.   On or about May 12, 2017, Triumph and ABC entered into a Billing Services

Agreement. See Exhibit “B”.

          15.   Triumph did not, and does not, participate in any collection activities, and

therefore was not negligent and did not do any unauthorized acts related to the subject

collection.

          16.   Triumph has retained the undersigned attorneys to represent it in this matter

and is obligated to pay them a reasonable fee.

          17.   All conditions precedent to this action have been complied with.

                       Count I: Contractual Indemnity Against ICS

          18.   Triumph re-alleges paragraphs 1 through 17 as if fully stated herein.

          19.   A contractual relationship exists between Triumph and ICS. See Exhibit “A”.

          20.   Pursuant to the Contract, ICS agreed to indemnify and hold Triumph harmless

for any damages arising out of its collection efforts.

          21.   Count IV in the underlying action is for mainly for vicarious liability as to

Triumph, as Plaintiff seeks to hold Triumph liable for ICS’s alleged violations of the FCCPA.

          22.   ICS’ alleged actions violating the FCCPA, including but not limited to,

harassing behavior, threatening legal action, misrepresentations, and using obscene and

profane language, were all taken at the sole discretion of ICS and not as a result of any

instruction from, or consent of, Triumph.

          23.   Triumph is wholly without fault as to the allegations contained in the

underlying action with regard to its alleged vicarious liability for ICS’ actions.

          24.   ICS, as the collection agent for Triumph, is directly liable for the allegations


1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 10 of 12 PageID 176




 contained in the underlying action.

           25.   Triumph is only potentially vicariously liable to the Plaintiff, MEGAN

 WILLIAMS, in the underlying action.

           26.   Triumph may be damaged in the form of an adverse judgment against it as a

 result of ICS’ alleged FCCPA violations, for which ICS should indemnify Triumph.

           27.   Additionally, Triumph has been damaged, and will continue to suffer damages,

 in the form of attorney’s fees and costs from having to defend the underlying action, for which

 it is obligated to pay a reasonable attorney’s fee.

           WHEREFORE, Cross-Plaintiff, TRIUMPH FIT, INC., respectfully requests this

 Court enter judgment against Cross-Defendant, INTERNAL CREDIT SYSTEMS, INC., on

 its contractual indemnity claim in an amount according to proof.

                      Count II: Common Law Indemnity Against ABC

           28.   Triumph re-alleges paragraphs 1 through 17 as if fully stated herein.

           29.   Count IV in the underlying action is mainly for vicarious liability as to

 Triumph, as Plaintiff seeks to hold Triumph liable for ABC’s alleged violations of the FCCPA.

           30.   Triumph is wholly without fault as to the allegations contained in underlying

 action with regard to its alleged vicarious liability for ABC’s actions.

           31.   ABC is directly liable for the allegations contained in the underlying action.

           32.   ABC acted outside of the scope of its authority the Billing Services Agreement

 when it engaged in conduct allegedly violating the FCCPA, as alleged by Plaintiff in the

 underlying action.

           33.   The Billing Services Agreement affords ABC the sole discretion to determine

 which accounts it wishes to collect or it deems collectible. See Exhibit “B” at ¶ 7.

           34.   Thus, any actions taken by ABC to collect on such accounts, were taken at the

 sole discretion of ABC.


 1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 11 of 12 PageID 177




           35.   ABC’s alleged actions violating the FCCPA, including but not limited to

 excessive calls, misrepresentations, and improperly continuing to charge Plaintiff’s account,

 were all taken at the sole discretion of ABC and not as a result of any instruction from, or

 consent of, Triumph.

           36.   As the only billing and servicing company for Triumph, ABC retained the sole

 right and ability to control and determine charges and collection activity on Plaintiff,

 MEGAN WILLIAMS’, account.

           37.   Triumph is only potentially vicariously liable to the Plaintiff, MEGAN

 WILLIAMS, in the underlying action.

           38.   Triumph may be damaged in the form of an adverse judgment against it as a

 result of ABC’s alleged FCCPA violations, for which ABC should indemnify Triumph.

           39.   Triumph has been damaged, and will continue to suffer damages, in the form

 of attorney’s fees and costs from having to defend the underlying action, for which it is

 obligated to pay a reasonable attorney’s fee.

           WHEREFORE, Cross-Plaintiff, TRIUMPH FIT, INC., respectfully requests this

 Court enter judgment against Cross-Defendant, ABC FINANCIAL SERVICES, INC., on its

 common law indemnity claim in an amount according to proof.




 1814322
Case 8:19-cv-01872-JSM-AEP Document 25 Filed 08/07/20 Page 12 of 12 PageID 178




                                 CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was electronically filed and served by

 electronic notification to all counsel listed on the Court’s CMECF system on this 7th day of

 August, 2020.

                                       SYPRETT MESHAD, P.A.
                                       1900 RINGLING BOULEVARD
                                       SARASOTA, FL 34236
                                       (941) 365-7171 / (941) 365-7923 FAX


                                       ___________ _________________________
                                       BEN SORRELL, ESQ.
                                       Florida Bar No. 0127208
                                       Attorneys for Triumph Fit, Inc.




 1814322
